Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-42 have been reviewed and are addressed below. Claim 1-20 has been previously cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 5-24-22 has been entered and are addressed below.
Applicant argues that the claims is integrated into practical application since the specification describes multiple ways in which the claimed method improves existing measurement technology. Examiner respectfully disagrees. As shown in the prior art, specifically Amat Roldan, in paragraph 18 a priori model in accordance with an embodiment is stored in a memory or database of a computing system, and includes information linking different parts, contours or shapes representative of several objects, previously acquired with a two-dimensional camera, with several parameters including the size, dimensions, body part dimensions, body features, weight and/or volume of said several objects. The instant claim, does not differentiate the way in which the volume is measured. Applicant’s specification also include cadaver data as stated in paragraph 221.
Applicant argues that the external measurements can be obtained using tape measure or other manual means, the claimed system and methods do not gather these in the traditional way instead a body volume based on measures generated from two dimensional image data and the improvements are similar to that of McRO. Examiner respectfully disagree. The claims in McRO was for automatically animating lip synchronization, in this case, volume data is derived from two images.
Applicant argues that the use of body volume using demographic information and measurements captured from two images provides improvement in health evaluation technology. Examiner respectfully disagrees. These are data inputted and used to calculate the body volume of an individual. The type of input data to calculate volume does not improve the technology itself.
Applicant’s arguments regarding the 103 rejection is moot in view of applicant’s amendments to the claims and are addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 21-42 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 21, 35, 39 recite “calculating at least one body volume using the measurements captured by the data collector so as to provide the health indicator, the health indicator comprising a prediction of internal body composition”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “operating on the first computing device”, “operating on a second computing device”, “camera”, “data collector”, “calculator”, “processor” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “camera of capturing at least two unique images of an individual”, “a data collector for capturing measurements from the images” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 17 where “processing circuitry may be provided by a processing unit, for example an Intel.RTM. X86 processor such as an 15, 17 processor or the like. The skilled person will appreciate that any suitable processor or the likes known in the art may be used”.
Paragraph 101 where “a camera, 3D scanner 2”.
The claims recite the additional element of “camera of capturing at least two unique images of an individual”, “a data collector for capturing measurements from the images” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 22-34, 36-38, 40-42 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal (2018/0268726) in voew of Amat Roldan (2017/0124727) and Watanabe (2016/0287199).
With respect to claim 21 Kaleal teaches a system for calculating a health indicator of an individual, comprising: 
(a) a camera operating on a first computer device for capturing at least two unique images of the individual (Kaleal paragraph 77 “an external device employed by the user, such as a visual capture device (e.g., visual capture device 110” and paragraph 56 “still images of the user 102 as the user performs an activity, task, or routine (e.g., a workout routine”); 
(b) a data collector operating on the first computing device for capturing measurements from the at least two images as received from the camera (Kaleal paragraph 57 “image data for a user captured by visual capture device 110 can be analyzed to determine physical measurements metrics for the users, such as height, weight, body fat, dimension of the user's waist, hips, shoulders, biceps, etc”), for
(c ) a calculator operating on a second computing device configured to electronically receive measure from the data collector via a network connection, for
so as to calculate the health indicator, wherein demographic information of the individual is used in calculating the health indicator (Kaleal paragraph 140 “for a fitness routine, if blood pressure is too high, the associated avatar response can include a slowing down movement. In addition, reaction component 214 analyzes user profile information to tailor response to the particular user, (e.g., based on user preferences, user demographics, user health information, user behavioral history, etc.)”.
Kaleal does not explicitly teach calculating at least one body volume using the measurements captured by the data collector, the health indicator comprising a prediction of internal body composition.
Amat Roldan teaches a two-dimensional camera provided for being directed towards said object or objects and for acquiring a two dimensional image (or even a sequence of two dimensional images and/or a video images) of the object or objects; [0026] segmentation means included in a processor arranged and configured to segment the acquired two dimensional image to identify the object within the acquired two dimensional image; [0027] first calculation means, comprising a distance sensor configured to measure the distance between the device and the object or objects, arranged and configured to calculate the size of a pixel of said object or objects (i.e. establishing the size, and also if needed the orientation, of at least one pixel nearby the object or objects) in the acquired and segmented two dimensional image; and [0028] second calculation means arranged and configured to calculate several parameters of the object or objects preferably including size, dimensions, body part dimensions, body features (including a body fat index), weight and/or 3D volume, by using said calculated size of the pixel of the object or objects and an a priori model (Amat Roldan paragraph 24-28).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kaleal with the teachings of Amat Roldan with the motivation of improving the parameter calculation of the object (Amat Roldan paragraph 68).
Neither Kaleal nor Amat Roldan teaches wherein at least tow unique images include a front-view image and a side-view image.
Watanabe teaches FIG. 11 depicts an exemplary image displayed by the display unit 14 in a case where the X-ray generator 11 irradiates, with the X-ray, an area around the waist on the left side of the body of the subject P. The display unit 14 arranges the human body model 141 whose ventral surface is visible on the left side and the human body model 141 whose left side of the body is visible on the right side to display. The human body model 141 whose ventral surface is visible is observed in the first view direction, whereas the human body model 141 whose left side of the body is visible is observed in the second view direction. The display unit 14 also displays the image of the dose distribution on an area around the waist on the left side of the body of each of the human body models (Watanabe paragraph 71 and Fig. 11).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Kaleal with Amat Roldan with Watanabe with the motivation of simultaneously displaying images to aid the operator to easily recognize positions of x-ray generator.
Claim 34 is rejected as above.
Claim 39 is rejected as above.

With respect to claim 22 Kaleal teaches the system of claim 1 wherein the system further comprises a body composition database comprising internal body composition data for other individuals accessed by the calculator, and wherein the calculator is arranged to provide the prediction of internal body composition for the individual captured in the images by inference based on the body composition database data (Kaleal paragraph 234).

With respect to claim 23 Kaleal teaches the system of claim 1. Kaleal does not teach wherein the calculator calculates multiple body volumes of body parts of the individual. 
Amat Roldan teaches calculating the pig volume based on a 3D template and a spatial transformation; and calculate the pig weight based on an heuristic model calibrated with experimental data (Amat Roldan paragraph 66). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kaleal with the teachings of Amat Roldan with the motivation of improving the parameter calculation of the object (Amat Roldan paragraph 68).

With respect to claim 24 Kaleal teaches the system of claim 1 further comprising a processor for converting the captured images into a 3D model of the individual (Kaleal paragraph 27).
Claim 38 is rejected as above.
Claim 42 is rejected as above.


With respect to claim 25 Kaleal teaches the system of claim 1 wherein the data collector further measures at least one of: a girth measurement, a length measurement, and a surface area measurement (Kaleal paragraph 148).

With respect to claim 26 Kaleal teaches the system of claim 1 further comprises: (d) a first database comprising measurements obtained based on the at least images and configured to be accessed via the network connection (Kaleal paragraph 181).

With respect to claim 27 Kaleal teaches the system of claim 6 wherein the first database further comprises supplemental health information for the individual provided by at least one of a third party and the individual (Kaleal paragraph 261).

With respect to claim 28 Kaleal teaches the system of claim 1 wherein the calculator is a cloud-based analysis system (Kaleal paragraph 283).

With respect to claim 29 Kaleal teaches the system of claim 1. 
Kaleal does not explicitly teach wherein the calculator measures a first body volume of a first body part and compares it to a second body volume from a second body part.
Amat Roldan teaches in the acquired and segmented two dimensional image; and [0028] second calculation means arranged and configured to calculate several parameters of the object or objects preferably including size, dimensions, body part dimensions, body features (including a body fat index), weight and/or 3D volume, by using said calculated size of the pixel of the object or objects and an a priori model (Amat Roldan paragraph 24). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Kaleal with the teachings of Amat Roldan with the motivation of improving the parameter calculation of the object (Amat Roldan paragraph 68).
Claim 24 is rejected as above.

With respect to claim 30 Kaleal teaches the system of claim 6 further comprising (e) a second database comprising at least one of measurements and images from a known population accessed via the network connection, (f) means to compare values in the first database to values in the second database (Kaleal paragraph 113).

With respect to claim 31 Kaleal teaches the system of claim 10 wherein the data from the first database is compared to a subset of data from the second database selected based on at least one of the gender, age, or ethnicity of the individual (Kaleal paragraph 243).
Claim 40 is rejected as above.

With respect to claim 32 Kaleal teaches the system of claim 1 further comprising: (g) an artificial intelligence module coupled to the calculator for altering an importance factor associated with the measurements in calculating the health indicator (Kaleal claim 2).
Claim 36 is rejected as above.
Claim 41 is rejected as above.

With respect to claim 33 Kaleal teaches the system of claim 1 wherein the prediction of the body composition of the individual includes at least one of total body fat, visceral fat, liver fat, muscle, adipose tissue, fat free mass, subcutaneous fat and bone mass (Kaleal paragraph 57).
Claim 37 is rejected as above.

With respect to claim 34 Kaleal teaches the system of claim 1 wherein a calculated body volume is total body volume, and wherein the volume of the individual's head is excluded in the calculation of total body volume (Kaleal paragraph 274).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626